DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant’s election of the semiconductor package claims 1-10, without traverse, has been acknowledged.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Pat. Appln. Pub. 2014/0138848) in view of Wu et al., (US Pat. Appln. Pub. 2018/0374744, hereinafter Wu).


Regarding claim 1, Matsuura discloses a semiconductor package (SP), comprising:
a substrate having contacts (SB and MC3 respectively in Fig. 20; para 0134, 0142);
a conventional insulating/dielectric layer/IDL (L2 in Fig. 20; para 0136) disposed on the substrate;
a redistribution metallic pattern/RDMP (BM4, seed film, M2 in Fig. 20; para 0138) disposed on the substrate and disposed in the IDL, wherein the RDMP includes at least one via portion (V2 in in Fig. 20; para 0137) disposed on and connected with the contacts and at least one routing line portion (see wider wiring portion  M2 in in Fig. 20; para 0137) connected with the at least one via portion; and
a seed metallic pattern (see BM4, seed film in Fig. 20; para 0138, seed film not numerically referenced in Fig. 20) sandwiched between the RDMP and the IDL and between the at least one via portion and the contacts                                  
(Fig. 20).

Matsuura does not explicitly teach the at least one routing line portion and the at least one via portion have slant sidewalls.
	Wu teaches forming conventional narrow via and wide/upper trench portions in a dielectric structure (for example, see 290A and 220A respectively in Fig. 1I; para 0053, 0055, 0061), wherein the narrow via and the wide/upper trench portions have slant/inclined sidewalls providing the desired shape/profile and improved metal fill. 
	Matsuura and Wu are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Matsuura, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the at least one routing line portion and the at least one via portion have slant sidewalls, as taught by                   Wu, so that the desired shape/profile for the via/routing line can be achieved and subsequent metal fill and reliability can be improved in Matsuura’s SP. 

Regarding claims 2-3 respectively, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 1 above, wherein Matsuura teaches:
the seed metallic pattern comprising barrier conductor and the seed film  including conventional titanium (Ti) and copper/Cu (see para 0053, 0125, 0134); and 
the RDMP comprising wirings/main conductors including conventional Cu (see para 0134).

Regarding claim 4, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 1 above, wherein Matsuura teaches a top surface of the RDMP being  substantially coplanar with that of the IDL (see M2 and L2 respectively in Fig. 20). 

Regarding claim 6, Matsuura discloses a semiconductor package (SP), comprising:
a substrate having contacts (SB and MC3 respectively in Fig. 20; para 0134, 0142);
a redistribution layer/RDL (metallization M2 in Fig. 20; para 0138) disposed on the substrate and comprising:
a conventional insulating/dielectric layer/IDL (L2 in Fig. 20; para 0136) disposed on the substrate;
a dual damascene redistribution pattern/RDP (metallization M2 in Fig. 20; para 0138-0139) embedded in the IDL, wherein the RDP includes at least one via portion (V2 in in Fig. 20; para 0137) connected with the contacts and at least one routing line portion (see wider wiring portion  M2 in in Fig. 20; para 0137) connected with the at least one via portion, a sidewall of the at least one via portion is connected with that of the at least one routing line portion, and the sidewall of the at least one via portion has the same slope as that of the at least one routing line portion (see sidewalls of narrow V2 and wide M2 in Fig. 20); and  
a seed metallic pattern (see BM4, seed film in Fig. 20; para 0138, seed film not numerically referenced in Fig. 20) sandwiched between the dual damascene RDP and the IDL and between the at least one via portion and the contacts                                  
(Fig. 20).
Matsuura does not explicitly teach the sidewalls of the at least one via portion and that of the at least one routing line portion being slant and both having the same slope. 
Wu teaches forming conventional narrow via and wide/upper trench portions in a dielectric structure (for example, see 290A and 220A respectively in Fig. 1I; para 0053, 0055, 0061), wherein the narrow via and the wide/upper trench portions have slant/inclined sidewalls and both having same slope/inclination providing the desired shape/profile having an improved metal fill with simplified processing. 
Furthermore, the determination and selection of parameters including dimensions (width, diameter, depth, etc.) of contacts, vias, IDL, etc.,  a shape/profile including a slope/angle of sidewalls of a via/trench/RDP, a number of vias, contacts, and a pitch thereof, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved metal fill/coverage, reduced voids/defects and stress and improved reliability of a metallization/RDP. 
	Matsuura and Wu are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Matsuura, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the at least one routing line portion and the at least one via portion have slant sidewalls and both having the same slope, as taught by Wu, so that the subsequent metal fill and reliability can be improved and the defects and stress in the metallization/RDP can be reduced in Matsuura’s SP. 

Regarding claims 7-8 respectively, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 6 above, wherein Matsuura teaches:
the seed metallic pattern comprising barrier conductor and the seed film  including conventional titanium (Ti) and copper/Cu (see para 0053, 0125, 0134); and 
the dual damascene RDP comprising wirings/main conductors including conventional Cu (see para 0134).

Regarding claim 9, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 6 above, wherein Matsuura teaches a top surface of the dual damascene RDP being substantially coplanar with that of the IDL (see M2 and L2 respectively in Fig. 20). 
     
4.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Pat. Appln. Pub. 2014/0138848), Wu et al., (US Pat. Appln. Pub. 2018/0374744, hereinafter Wu) and further in view of Nakamura et al., (US Pat. 7339256, hereinafter Nakamura).

Regarding claim 5, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 1 above, except a top surface of the RDMP being lower than that of the IDL.
	Nakamura teaches a routing line structure wherein a top surface of a the RDMP/redistribution metal pad being lower than that of an IDL (see 150 and 151a/151b respectively in Fig. 47; col. 23, lines 45-55), providing improved bonding topography.
	Matsuura, Wu and Nakamura are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wu and Matsuura, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a top surface of the RDMP being lower than that of the IDL, as taught by Nakamura, so that subsequent metal bonding and reliability can be improved in Wu and Matsuura’s SP. 

Regarding claim 10, Matsuura and Wu teach substantially the entire claimed structure as applied to claim 6 above, except a top surface of the RDMP being lower than that of the IDL.
	Nakamura teaches a routing line structure wherein a top surface of a the RDMP/redistribution metal pad being lower than that of an IDL (see 150 and 151a/151b respectively in Fig. 47; col. 23, lines 45-55), providing improved bonding topography.
	Matsuura, Wu and Nakamura are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wu and Matsuura, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a top surface of the RDMP being lower than that of the IDL, as taught by Nakamura, so that subsequent metal bonding and reliability can be improved in Wu and Matsuura’s SP. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811